This reversal is based on the fact that the State proved a further act of "pigeon dropping" by appellant on another party, which act, however, did not result in any offense, the intended victim not having again seen the appellant and not having surrendered any money to him. The "pigeon dropping" effort upon appellant's part had already been proved by the testimony of the witness, Ellen Harmon, the woman who lost the money, and same was not objectionable, it being part of the res gestae. However, such pocketbook scheme was not successful, Ellen Harmon not agreeing to a division of the supposedly found funds. The proof of the incident with Willie Mae White was also unsuccessful, she not making connection with her part of the money, but it does seem to me to be the system and design under which appellant operated. I, therefore, say it was not an extraneous crime at all, appellant obtaining no money from either intended victim by means of the pocket-book. I do say that appellant's method, system and design in approaching and interesting his victim in the supposedly found pocket-book was the same and showed his intent to steal, as well as showed the falsity of his pretext that he offered in order to get these negro women to exhibit and hand over to him their money. If there was no intent to steal, there was no offense; if the pretext was not false, there still was no offense. All these things had to be proven to the jury. One "pigeon dropping" matter having been shown to the jury without objection, I am unable to say that the showing of another similar pocket-book episode was reversible error, no offense having been proven in either one of such efforts.
I, therefore, respectfully dissent from the opinion of my brethren.